DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the grounds of non-statutory double patenting over the claims of the patent (US Pat 10608774), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example see how Claim 1 of the instant application and Claim 1 of the patent (US Pat 10608774) are claiming common subject matter.


 
Furthermore, claims 1-20 of the instant application are rejected on the grounds of non-statutory double patenting over the claims of the patent (US Pat 11012174), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example see how Claim 1 of the instant application and Claim 1 of the patent (US Pat 11012174) are claiming common subject matter.

The only differences between these two claims is that Claim 1 of the instant application is merely a broader version of Claim 1 of the patent (US Pat 11012174).  In this case, the claim under examination is being anticipated by the patented claim. MPEP 804 section “B. Non-statutory Double Patenting” states that a non-statutory double patenting rejection is proper when it is rejected using an obviousness analysis or an anticipation analysis. MPEP 804 section “1. Anticipation Analysis” states that “A non-statutory double patenting rejection is appropriate where a claim in an application under examination is claiming subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application”, which is the case here. Therefore, Claim 1 of the instant application is not patentably distinct from Claim 1 of the patent (US Pat 11012174).
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1 and 7-16 rejected under 35 U.S.C. 103 as being unpatentable over Hisamoto (US Pub 20120224170) in view of Younce et al (US Pub 20150208146) in further view of Zimmerman (US Pub 20120042213) in further view of Liu et al (US Pub 20090067836).


Regarding Claim 1, Hisamoto discloses a method comprising:
activating, by a processing system including at least one processor, a first light source of an optical transmit/receive device of a telecommunication network (Fig 3, paragraphs [46][63] where a node has a controller 101 (processing system) that activates a first light source (197) of an optical transmit/receive device (transponder 190) of a telecommunication network), wherein the processing system includes the optical transmit/receive device (Fig 3, paragraphs [46][63] where the controller 101 includes the optical transmit/receive device (transponder 190));
detecting, by the processing system including the optical transmit/receive device, a receiving of a light from the first light source at a port of an optical add/drop multiplexer of the telecommunication network via a notification from the optical add/drop 
testing, by the processing system including the optical transmit/receive device, the optical transmit/receive device and the port of the optical add/drop multiplexer, in response to the detecting of the receiving of the light from the first light source (Fig 3, paragraphs [39][40][46][63] where the controller 101 (processing system), that includes the optical transmit/receive device (transponder 190), tests the optical transmit/receive device (transponder 190) and the add/drop port of the optical add/drop multiplexer (110, 130) in response to the detecting of the receiving of the test light from the first light source (197)).
Hisamoto fails to explicitly disclose the first light source being activated by the optical transmit/receive device in response to the optical transmit/receive device being powered on.
However, Younce discloses
a first light source being activated by an optical transmit/receive device in response to the optical transmit/receive device being powered on (Fig 12, paragraph [91] where a first light source (transmitting laser) is activated for testing by an optical transmit/receive device (e.g. transponder 1208) in response to the optical transmit/receive device (e.g. transponder 1208) being powered on (i.e. because it is newly installed)).

Hisamoto as modified by Younce fails to explicitly disclose verifying, by the processing system including the optical transmit/receive device, that the optical transmit/receive device and the port of the optical add/drop multiplexer being tested match a network provisioning order, and generating, by the processing system including the optical transmit/receive device, an indication that the optical transmit/receive device is correctly installed, when the optical transmit/receive device and the port of the optical add/drop multiplexer match the network provisioning order.
However, Zimmerman discloses 

 generating an indication that a device is correctly installed when the devices being tested match the network provisioning order (Fig 4, paragraphs [35][51][52] where the central facility 110’ has a user that generates (e.g. at step 439) an indication that a device is correctly installed when the devices being tested match the work order (network provisioning order) (i.e. in response to an acceptable test)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce, with the teachings of the central facility 110’ as described in Zimmerman. The motivation being is that as shown a central facility 110’ can have a user that verifies that devices being tested match a work order (network provisioning order) (i.e. in response to an acceptable test) and that generates an indication that a device is correctly installed when the work order (network provisioning order) is matched (i.e. in response to an acceptable test) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and have a central facility 110’ (controller 101) with a user that verifies that the optical transmit/receive device (transponder 190) and add/drop port of optical add/drop multiplexer (110/130) being tested match a work order (network provisioning order) (i.e. in response to an acceptable test) and that generates an indication that the optical transmit/receive device (transponder 190) is correctly installed when the work order (network provisioning order) is matched (i.e. in response 
Hisamoto as modified by Younce and Zimmerman fails to explicitly disclose the central facility 110’ comprising a processing system including an optical transmit/receive device.
However, Liu discloses 
a central facility comprises a processing system including an optical transmit/receive device (Fig 5, paragraphs [38][40][56] where a central facility (OLT) comprises a processing system 550 including an optical transmit/receive device (e.g. 510, 518, 524) in order to manually and/or automatically perform a function (e.g. testing/verification)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman, with the teachings of the processing system 550 as described in Liu. The motivation being is that as shown a central facility (OLT) can comprise a processing system 550 in order to manually and/or automatically perform a function (e.g. testing/verification) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and have the central facility 110’ (controller 101) comprise a processing system 550 in order to manually and/or automatically perform a function (e.g. the testing/verification of the devices and the generation of the indication) i.e. as an alternative so as to have an automated process 

Regarding Claim 7, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the method wherein the indication comprises an entry in a network provisioning system (Zimmerman Fig 4, paragraph [52] where the indication comprises an entry in a network provisioning system (e.g. at step 439)).

Regarding Claim 8, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the method further comprising:
routing a light from a second light source of the telecommunication network to the port of the optical add/drop multiplexer (Hisamoto Fig 3, paragraphs [39][40][46][63] where the controller 101 routes a light from a second light source (113) of the telecommunication network to the add/drop port of the optical add/drop multiplexer (110, 130)); and 
detecting a receiving of the light from the second light source at the optical transmit/receive device (Hisamoto Fig 3, paragraphs [39][40][46][63] where the 

Regarding Claim 9, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the verifying comprises:
verifying that the optical transmit/receive device and the port of the optical add/drop multiplexer match the network provisioning order, when both: the receiving of the light from the first light source is detected; and the receiving of the light from the second light source is detected (Hisamoto Fig 3, paragraphs [39][40][46][63] where the controller 101 tests the optical transmit/receive device (transponder 190) and the add/drop port of the optical add/drop multiplexer (110, 130) when both the receiving of the light from the first light source (197) is detected and the receiving of the light from the second light source (113) is detected and Zimmerman Fig 4, paragraphs [35][51] where the central facility 110’ (processing system 550) verifies (e.g. at step 437) that devices being tested match a work order (network provisioning order) (i.e. in response to an acceptable test)).
 
Regarding Claim 10, Hisamoto discloses a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:  
activating a first light source of an optical transponder of a telecommunication network (Fig 3, paragraphs [46][63] where a node has a controller 101 (processing 
detecting a receiving of a light from the first light source at a network switch of the telecommunication network, wherein the detecting is performed by the processing system including the optical transponder in response to receiving a notification from the network switch (Fig 3, Fig 5, paragraphs [46][63][65] where the controller 101 (processing system), that includes the optical transponder 190, detects a receiving of a test light from the first light source 197 at a network switch (119, 120, 139, 140) of the telecommunication network in response to receiving a notification from the network switch (119, 120, 139, 140)); 
testing the optical transponder and the network switch, wherein the testing is performed by the processing system including the optical transponder in response to the detecting of the receiving of the light from the first light source (Fig 3, Fig 5, paragraphs [46][63][65] where the controller 101 (processing system), that includes the optical transponder 190, tests the optical transponder 190 and the network switch (119, 120, 139, 140) in response to the detecting of the receiving of the test light from the first light source 197).
Hisamoto fails to explicitly disclose the first light source being activated by the optical transponder in response to the optical transponder being powered on.
However, Younce discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto, with the teachings of the optical transponder 1208 as described in Younce. The motivation being is that as shown a first light source (transmitting laser) can be activated for testing by an optical transponder 1208 in response to the optical transponder 1208 being powered on (i.e. because it is newly installed) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto and have the first light source 197 be activated for testing by the optical transponder 190 in response to the optical transponder 190 being powered on (i.e. because it is newly installed) i.e. in order to test the connectivity of a newly installed device and which modification is a simple implementation of a known concept of a known optical transponder 1208 into a known node for its improvement and for optimization and which modification yields predictable results.
Hisamoto as modified by Younce fails to explicitly disclose verifying, by the processing system including the optical transponder, that the optical transponder and the network switch being tested match a network provisioning order; and generating an indication that the optical transponder is correctly installed, wherein the generating is performed by the processing system including the optical transponder in response to the optical transponder and the network switch matching the network provisioning order.
However, Zimmerman discloses 

 generating an indication that a device is correctly installed in response to the devices being tested matching the network provisioning order (Fig 4, paragraphs [35][51][52] where the central facility 110’ has a user that generates (e.g. at step 439) an indication that a device is correctly installed in response to the devices being tested matching the work order (network provisioning order) (i.e. in response to an acceptable test)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce, with the teachings of the central facility 110’ as described in Zimmerman. The motivation being is that as shown a central facility 110’ can have a user that verifies that devices being tested match a work order (network provisioning order) (i.e. in response to an acceptable test) and that generates an indication that a device is correctly installed when the work order (network provisioning order) is matched (i.e. in response to an acceptable test) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and have a central facility 110’ (controller 101) with a user that verifies that the optical transponder 190 and the network switch (119, 120, 139, 140) being tested match a work order (network provisioning order) (i.e. in response to an acceptable test) and that generates an indication that the optical transponder 190 is correctly installed when the work order (network provisioning order) is matched (i.e. in 
Hisamoto as modified by Younce and Zimmerman fails to explicitly disclose the central facility 110’ comprising a processing system including an optical transponder. 
However, Liu discloses 
a central facility comprises a processing system including an optical transponder (Fig 5, paragraphs [38][40][56] where a central facility (OLT) comprises a processing system 550 including an optical transponder (e.g. 510, 518, 524) in order to manually and/or automatically perform a function (e.g. testing/verification)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman, with the teachings of the processing system 550 as described in Liu. The motivation being is that as shown a central facility (OLT) can comprise a processing system 550 in order to manually and/or automatically perform a function (e.g. testing/verification) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and have the central facility 110’ (controller 101) comprise a processing system 550 in order to manually and/or automatically perform a function (e.g. the testing/verification of the devices and the generation of the indication) i.e. as an alternative so as to have an automated process instead of a manual process for performing these functions and which modification is a simple implementation of a known concept of a known processing system 550, that can 

Regarding Claim 11, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the non-transitory computer-readable medium, wherein the operations further comprise:
activating a second light source at the network switch (Hisamoto Fig 3, Fig 5, paragraphs [46][63][65] where the controller 101 activates a second light source (113) at the network switch (119, 120, 139, 140)); and
detecting a receiving of a light from the second light source at the optical transponder (Hisamoto Fig 3, Fig 5, paragraphs [46][63][65] where the controller 101 detects a receiving of a light from the second light source (113) at the optical transponder 190).

Regarding Claim 12, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the non-transitory computer-readable medium, wherein the verifying comprises:
verifying that the optical transponder and the network switch match the network provisioning order, when both: the receiving of the light from the first light source is detected; and the receiving of the light from the second light source is detected 

Regarding Claim 13, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the non-transitory computer-readable medium wherein the indication comprises at least one of: an entry in a network provisioning system; a visual indication via the optical transponder; or an audio indication via the optical transponder (Zimmerman Fig 4, paragraph [52] where the indication comprises an entry in a network provisioning system (e.g. at step 439)).  

Regarding Claim 14, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the non-transitory computer-readable medium wherein the indication comprises at least one of: an entry in a network provisioning system; a visual indication via the network switch; or an audio indication via the network switch (Zimmerman Fig 4, paragraph [52] where the indication comprises an entry in a network provisioning system (e.g. at step 439)).  

Regarding Claim 15,  Hisamoto as modified by Younce and Zimmerman and Liu also discloses the non-transitory computer-readable medium wherein the indication comprises at least one of: an entry in a network provisioning system; a visual indication via an optical add/drop multiplexer associated with the optical transponder; or an audio indication via the optical add/drop multiplexer associated with the optical transponder (Zimmerman Fig 4, paragraph [52] where the indication comprises an entry in a network provisioning system (e.g. at step 439)).  

Regarding Claim 16, Hisamoto as modified by Younce and Zimmerman and Liu also discloses the non-transitory computer-readable medium wherein the indication comprises at least one of: an entry in a network provisioning system; a visual indication via a device of a network technician; or an audio indication via the device of the network technician (Zimmerman Fig 4, paragraph [52] where the indication comprises an entry in a network provisioning system (e.g. at step 439)).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Hisamoto (US Pub 20120224170) in view of Younce et al (US Pub 20150208146) in further view of Zimmerman (US Pub 20120042213) in further view of Liu et al (US Pub 20090067836) in further view of Arecco et al (US Pub 20020003639).

Regarding Claim 2, Hisamoto as modified by Younce and Zimmerman and Liu fails to explicitly disclose the method wherein the optical transmit/receive device comprises a transceiver integrated into a network switch.
	However, Arecco discloses

Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman and Liu, with the teachings of the switch as described in Arecco. The motivation being is that as shown an optical transmit/receive device can comprise a transceiver that is integrated into a switch and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and Liu and have the optical transmit/receive device (transponder 190) comprise a transceiver that is integrated into a switch i.e. for switching communication signals to/from clients and which modification is a simple implementation of a known concept of a known switch into a known node for its improvement and for optimization and which modification yields predictable results.

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Hisamoto (US Pub 20120224170) in view of Younce et al (US Pub 20150208146) in further view of Zimmerman (US Pub 20120042213) in further view of Liu et al (US Pub 20090067836) in further view of Papakos et al (US Pub 20150063816).

Regarding Claim 3, Hisamoto as modified by Younce and Zimmerman and Liu fails to explicitly disclose the method wherein the indication comprises at least one of: a visual indication via the optical transmit/receive device or an audio indication via the optical transmit/receive device.  
	However, Papakos discloses

Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman and Liu, with the teachings of the indication as described in Papakos. The motivation being is that as shown an indication can comprise a visual indication (e.g. 461a) via an optical transmit/receive device (e.g. transponder 460a) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and Liu and have the indication comprise a visual indication (e.g. 461a) via the optical transmit/receive device (transponder 190) i.e. as an alternative so as to indicate that the installation of the optical transmit/receive device (transponder 190) has been successful and the connections are working and which modification is a simple implementation of a known concept of a known indication into a known node for its improvement and for optimization and which modification yields predictable results. 
  
Regarding Claim 4, Hisamoto as modified by Younce and Zimmerman and Liu fails to explicitly disclose the method wherein the indication comprises at least one of: a visual indication via the optical add/drop multiplexer or an audio indication via the optical add/drop multiplexer.  
However, Papakos discloses

Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman and Liu, with the teachings of the indication as described in Papakos. The motivation being is that as shown an indication can comprise a visual indication (e.g. 434a) via an optical add/drop multiplexer (430) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and Liu and have the indication comprise a visual indication (e.g. 434a) via the optical add/drop multiplexer (110, 130) i.e. as an alternative so as to indicate that the installation of the optical transmit/receive device (transponder 190) has been successful and the connections are working and which modification is a simple implementation of a known concept of a known indication into a known node for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 5, Hisamoto as modified by Younce and Zimmerman and Liu fails to explicitly disclose the method wherein the indication comprises at least one of: a visual indication via a network switch associated with the optical transmit/receive device or an audio indication via the network switch associated with the optical transmit/receive device.
However, Papakos discloses

Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman and Liu, with the teachings of the indication as described in Papakos. The motivation being is that as shown an indication can comprise a visual indication (e.g. 434a) via an optical add/drop multiplexer (430) associated with an optical transmit/receive device (e.g. transponder 460a) and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and Liu and have the indication comprise a visual indication (e.g. 434a) via the optical add/drop multiplexer (110, 130) associated with the optical transmit/receive device (transponder 190) i.e. as an alternative so as to indicate that the installation of the optical transmit/receive device (transponder 190) has been successful and the connections are working and which modification is a simple implementation of a known concept of a known indication into a known node for its improvement and for optimization and which modification yields predictable results. Furthermore, Hisamoto Fig 3 as modified by Younce and Zimmerman and Liu and Papakos fails to explicitly disclose the optical add/drop multiplexer (110, 130) having a network switch, however, Hisamoto Fig 5 teaches an optical add/drop multiplexer (110, 130) having a network switch (119, 120, 139, 140), therefore, it would have been obvious to one of ordinary skill in the art to . 
  
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Hisamoto (US Pub 20120224170) in view of Younce et al (US Pub 20150208146) in further view of Zimmerman (US Pub 20120042213) in further view of Liu et al (US Pub 20090067836) in further view of Xia et al (US Pub 20150104170).


Regarding Claim 6, Hisamoto as modified by Younce and Zimmerman and Liu fails to explicitly disclose the method wherein the indication comprises at least one of: a visual indication via a device of a network technician or an audio indication via the device of the network technician
However, Xia discloses
an indication comprising a visual indication via a device of a network technician (Fig 5, paragraph [71] where a controller 512 generates an indication that comprises a visual indication (SMS) via a device (mobile) of a network technician i.e. when an installation is correct).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the node as described in Hisamoto as modified by Younce and Zimmerman and Liu, with the teachings of the controller 512 as described in Xia. The motivation being is that as shown a controller 512 can generate an indication that comprises a visual indication (SMS) via a device (mobile) of a network technician i.e. when an installation is correct and one of ordinary skill in the art can implement this concept into the node as described in Hisamoto as modified by Younce and Zimmerman and Liu and have the controller 101 generate an indication that comprises a visual indication (SMS) via a 

Regarding Claim 17, Claim 17 is similar to claim 10, therefore, claim 17 is rejected for the same reasons as claim 10. 

Regarding Claim 18, Claim 18 is similar to claim 11, therefore, claim 18 is rejected for the same reasons as claim 11. 

Regarding Claim 19, Claim 19 is similar to claim 12, therefore, claim 19 is rejected for the same reasons as claim 12. 

Regarding Claim 20, Claim 20 is similar to claim 13, therefore, claim 20 is rejected for the same reasons as claim 13. 


Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following:

Lorentzen et al (US Pub 20080310835) and more specifically Fig 1.	


 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636